Case 17-44107-mxm11 Doc 150 Filed 12/17/19   Entered 12/17/19 11:14:18   Page 1 of 16
Case 17-44107-mxm11 Doc 150 Filed 12/17/19          Entered 12/17/19 11:14:18      Page 2 of 16




                                                                    Monthly Operating Report
                                                                                     CASH BASIS
 CASE NAME:

 CASE NUMBER:         17-44107-mxm 11

 JUDGE:               Mark X. Mullin



                            UNITED STATES BANKRUPTCY COURT

                       NORTHERN & EASTERN DISTRICTS OF TEXAS

                                                REGION6

                                MONTHLY OPERATING REPORT

                      MONTH ENDING:              30-Nov     2019
                                                ------
                                                  MONTH      YEAR



 IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
 PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
 (CASH BASIS-I THROUGH CASH BASIS-6) AND THE ACCOMPANYING ATTACHMENTS AND,
 TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
 DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
 INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


 RESPONSIBLE PARTY:

                                                                         Partner
 ORJGINAL SIGNATURE OF RESPONSIBLE PARTY                                 TITLE

 Linda Hunt
 PRINTED NAME OF RESPONSIBLE PARTY                                       DATE




 PREPARER:                        ~



~TU~PREP~)                                                                CPA
                                                                         TITLE

 Ryan Cannedy                          .... /                         /2-/o    ~/j
 PRINTED NAME OF PREPARER                                                DATE
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                           Entered 12/17/19 11:14:18                   Page 3 of 16



                                                                                         Monthly Operating Report
                                                                                                             CASH BASIS-1

CASE NAME:      Exchange Avenue Production Co.

CASE NUMBER:    17-44107-mxm11

CASH RECEIPTS AND                                  MONTH           MONTH           MONTH           MONTH           MONTH
DISBURSEMENTS                                       Jul-19         Aug-19          Sep-19          Oct-19          Nov-19
1. CASH - BEGINNING OF MONTH                     $ 422,485.19    $ 421,171.28    $ 420,840.04    $ 430,011.83    $ 443,493.75
RECEIPTS
2. CASH SALES                                    $   16,022.62   $   5,080.87    $   15,421.83   $   20,501.64   $   8,652.15
3. ACCOUNTS RECEIVABLE COLLECTIONS
4. LOANS AND ADVANCES
5. SALE OF ASSETS
6. LEASE & RENTAL INCOME
7. WAGES
8. OTHER (ATTACH LIST)                                                                                           $     233.88
9. TOTAL RECEIPTS                                $   16,022.62   $   5,080.87    $   15,421.83   $   20,501.64   $   8,886.03
DISBURSEMENTS
10. NET PAYROLL                                  $    2,000.00   $   2,000.00    $    2,000.00   $    2,000.00   $   2,000.00
11. PAYROLL TAXES PAID
12. SALES,USE & OTHER TAXES PAID
13. INVENTORY PURCHASES
14. MORTAGE PAYMENTS
15. OTHER SECURED NOTE PAYMENTS
16. RENTAL & LEASE PAYMENTS                                                                                      $     600.00
17. UTILITIES                                    $     457.68    $     469.26    $     253.09    $     234.82    $     234.82
18. INSURANCE                                    $     398.00    $     398.00    $     398.00    $     398.00    $     398.00
19. VEHICLE EXPENSES
20. TRAVEL
21. ENTERTAINMENT
22. REPAIRS & MAINTENANCE                        $    1,790.85   $   2,522.85    $    3,210.29   $    2,481.90   $   1,430.85
23. SUPPLIES                                                     $      22.00    $      383.66                   $      11.00
24. ADVERTISING
25. HOUSEHOLD EXPENSES
26. CHARITABLE CONTRIBUTIONS
27. GIFTS
28. OTHER (ATTACH LIST)                          $    1,340.00                   $        5.00   $    1,255.00   $       5.00
29. TOTAL ORDINARY DISBURSEMENTS                 $    5,986.53   $   5,412.11    $    6,250.04   $    6,369.72   $   4,679.67
REORGANIZATION EXPENSES
30. PROFESSIONAL FEES                            $   10,700.00
31. U.S. TRUSTEE FEES                            $      650.00                                   $     650.00
32. OTHER (ATTACH LIST)
33. TOTAL REORGANIZATION EXPENSES                $ 11,350.00     $        -      $        -      $     650.00    $        -
34. TOTAL DISBURSEMENTS                          $ 17,336.53     $   5,412.11    $   6,250.04    $   7,019.72    $   4,679.67
35. NET CASH FLOW                                $ (1,313.91)    $    (331.24)   $   9,171.79    $ 13,481.92     $   4,206.36
36. CASH - END OF MONTH                          $ 421,171.28    $ 420,840.04    $ 430,011.83    $ 443,493.75    $ 447,700.11
Case 17-44107-mxm11 Doc 150 Filed 12/17/19               Entered 12/17/19 11:14:18         Page 4 of 16


                                          Page 1, Line 8 - Other


                                             Jul-19     Aug-19      Sep-19     Oct-19     Nov-19
     Interest earned - CD                        0.00       0.00        0.00       0.00    233.88
     Interest earned - Money Market              0.00       0.00        0.00       0.00       0.00
     Interest earned - Partners Account          0.00       0.00        0.00       0.00       0.00
     Refund - eLynx Technologies, LLC            0.00       0.00        0.00       0.00       0.00
     Dividend - Bitco General Insurance          0.00       0.00        0.00       0.00       0.00

     Totals                                      0.00        0.00       0.00       0.00    233.88
Case 17-44107-mxm11 Doc 150 Filed 12/17/19    Entered 12/17/19 11:14:18         Page 5 of 16


                                    Page 1, Line 28 - Other


                                   Jul-19      Aug-19     Sep-19     Oct-19     Nov-19
    Community Bank CD Fee              0.00        0.00       0.00    500.00        0.00
    Conley Printing Co.                0.00        0.00       0.00       0.00       0.00
    ETC Field Service, LLC             0.00        0.00       0.00       0.00       0.00
    Frost Bank                         5.00        0.00       5.00       5.00       5.00
    Prosperity Bank Fee                0.00        0.00       0.00       0.00       0.00
    Railroad Commission Fee            0.00        0.00       0.00    750.00        0.00
    WP Software Consultants, LLC   1,335.00        0.00       0.00       0.00       0.00

    Totals                         1,340.00        0.00       5.00   1,255.00       5.00
Case 17-44107-mxm11 Doc 150 Filed 12/17/19         Entered 12/17/19 11:14:18          Page 6 of 16




                                                           Monthly Operating Report
                                                                            CASH BASIS-1A



CASE NAME:      Exchange Avenue Production Co.

CASE NUMBER:    17-44107-mxm11

CASH DISBURSEMENTS DETAIL                                MONTH:              Nov-19

                                 CASH DISBURSEMENTS
                  DATE                PAYEE                     PURPOSE          AMOUNT




                TOTAL CASH DISBURSEMENTS                                         $        -


                            BANK ACCOUNT DISBURSEMENTS
       CK#        DATE                     PAYEE                PURPOSE           AMOUNT
      14636      11/04/19   Linda C. Hunt              Salary & Postage          $ 2,011.00
      14637      11/04/19   Whitt Pumping Service      Monthly Service           $ 1,000.00
      14638      11/11/19   Toby W. Morton             Pipe Yard Rental          $   600.00
      14639      11/16/19   Watson Report Service      Consulting Service        $   175.00
      14640      11/16/19   Catalyst Oilfield Services Repairs & Maint.          $   255.85
      14641      11/25/19   TXU Energy                 Utilities                 $   234.82
      14642      11/25/19   Metlife                    Insurance                 $   398.00
       N/A       10/21/19   Frost Bank                 Bank Fees                 $     5.00




                TOTAL BANK ACCOUNT DISBURSEMENTS                                 $    4,679.67


TOTAL DISBURSEMENTS FOR THE MONTH                                                $    4,679.67
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                                     Entered 12/17/19 11:14:18                 Page 7 of 16



                                                                                                          Monthly Operating Report
                                                                                                                               CASH BASIS-2


CASE NAME:           Exchange Avenue Production Co.

CASE NUMBER:         17-44107-mxm11



BANK RECONCILIATIONS                                CLOSED         CLOSED          CLOSED            CLOSED
                                                     Acct #1        Acct #2         Acct #3          Acct #4      Acct #5
A. BANK:                                            Prosperity     Prosperity      Prosperity       Community      Frost
B. ACCOUNT NUMBER:                                    4171           3922            0357             3616         7100             TOTAL
C. PURPOSE (TYPE):                                  Checking       Checking        Checking          Checking     Checking
1. BALANCE PER BANK STATEMENT                     $         -    $         -     $          -     $         -   $ 422,111.99    $   422,111.99
2. ADD: TOTAL DEPOSITS NOT CREDITED                                                                                             $          -
3. SUBTRACT: OUTSTANDING CHECKS                                                                                 $     632.82    $       632.82
4. OTHER RECONCILING ITEMS                                                                                                      $          -
5. MONTH END BALANCE PER BOOKS                    $         -    $         -     $            -   $        -    $ 421,479.17    $   421,479.17
6. NUMBER OF LAST CHECK WRITTEN                                                                                        14642


INVESTMENT ACCOUNTS
                                                      DATE OF        TYPE OF         PURCHASE                                       CURRENT
BANK, ACCOUNT NAME & NUMBER                           PURCHASE   INSTRUMENT           PRICE                                         VALUE
7. Community National Reg 12 Mo, xxx0573                         CD              $    25,000.00                                 $    26,220.94
8.
9.
10.
11. TOTAL INVESTMENTS                                                            $    25,000.00                                 $    26,220.94


CASH

12. CURRENCY ON HAND                                                                                                            $           -

13. TOTAL CASH - END OF MONTH                                                                                                   $   447,700.11
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                                          Entered 12/17/19 11:14:18                        Page 8 of 16



                                                                                                                        Monthly Operating Report
                                                                                                                                          CASH BASIS-3


CASE NAME:      Exchange Avenue Production Co.

CASE NUMBER:    17-44107-mxm11

ASSETS OF THE ESTATE

                 SCHEDULE "A"                     SCHEDULE           MONTH             MONTH             MONTH             MONTH             MONTH
                REAL PROPERTY                      AMOUNT             Jul-19            Aug-19            Sep-19            Oct-19            Nov-19
Winkler Deep Prospect                            Unknown          Unknown           Unknown           Unknown           Unknown           Unknown
2.
3.
4. OTHER (ATTACH LIST)
5. TOTAL REAL PROPERTY ASSETS                    $          -     $            -    $            -    $            -    $            -    $            -
                 SCHEDULE "B"
             PERSONAL PROPERTY
1. CASH ON HAND
2. CHECKING, SAVINGS, ETC.                       $   204,314.77   $    421,171.28   $    420,840.04   $    430,011.83   $    443,493.75   $    447,700.11
3. SECURITY DEPOSITS
4. HOUSEHOLD GOODS
5. BOOKS, PICTURES, ART
6. WEARING APPAREL
7. FURS AND JEWELRY
8. FIREARMS & SPORTS EQUIPMENT
9. INSURANCE POLICIES
10. ANNUITIES
11. EDUCATION
12. RETIREMENT & PROFIT SHARING
13. STOCKS
14. PARTNERSHIPS & JOINT VENTURES
15. GOVERNMENT & CORPORATE BONDS
16. ACCOUNTS RECEIVABLE
17. ALIMONY
18. OTHER LIQUIDATED DEBTS
19. EQUITABLE INTERESTS
20. CONTINGENT INTERESTS
21. OTHER CLAIMS
22. PATENTS & COPYRIGHTS
23. LICENSES & FRANCHISES
24. CUSTOMER LISTS
25. AUTOS, TRUCKS & OTHER VEHICLES               $    60,614.43   $     60,614.43   $     60,614.43   $     60,614.43   $     60,614.43   $     60,614.43
26. BOATS & MOTORS
27. AIRCRAFT
28. OFFICE EQUIPMENT                             $     7,047.08   $      7,047.08   $      7,047.08   $      7,047.08   $      7,047.08   $      7,047.08
29. MACHINERY, FIXTURES & EQUIPMENT              Unknown          Unknown           Unknown           Unknown           Unknown           Unknown
30. INVENTORY
31. ANIMALS
32. CROPS
33. FARMING EQUIPMENT
34. FARM SUPPLIES
35. OTHER (ATTACH LIST)
36. TOTAL PERSONAL PROPERTY ASSETS               $   271,976.28   $    488,832.79   $    488,501.55   $    497,673.34   $    511,155.26   $    515,361.62
37. TOTAL ASSETS                                 $   271,976.28   $    488,832.79   $    488,501.55   $    497,673.34   $    511,155.26   $    515,361.62
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                      Entered 12/17/19 11:14:18          Page 9 of 16



                                                                                   Monthly Operating Report
                                                                                                  CASH BASIS-4

 CASE NAME:          Exchange Avenue Production Co.

 CASE NUMBER:        17-44107-mxm11

                                                                                         MONTH:      Nov-19
 LIABILITIES OF THE ESTATE

                   PREPETITION                          SCHEDULE
                    LIABILITIES                          AMOUNT            PAYMENTS
 1.   SECURED                                         $ 362,680.47     $        500.00
 2.   PRIORITY                                        $    16,650.64
 3.   UNSECURED                                       $ 875,157.29     $        487.13
 4.   OTHER (ATTACH LIST)
 5.   TOTAL PREPETITION LIABILITIES                   $ 1,254,488.40   $        987.13


                     POSTPETITION                            DATE     AMOUNT        DUE      AMOUNT
                       LIABILITIES                         INCURRED    OWED        DATE      PAST DUE
 1. FEDERAL INCOME TAXES
 2. FICA/MEDICARE
 3. STATE TAXES
 4. REAL ESTATE TAXES
 5. OTHER TAXES (ATTACH LIST)
 6. TOTAL TAXES                                                     $         -            $          -
 OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS (LIST NAMES OF CREDITORS)
 7. Various mineral interest owners - 2018 oil & gas sales    2018  $  263,346.47 12/31/18 $   263,346.47
 8. Texas Comptroller - 2018 production taxes                 2018  $   58,191.89 12/31/18 $    58,191.89
 9. Various mineral interest owners - oil & gas sales         2019  $   17,399.00 01/31/19 $    17,399.00
 10. Texas Comptroller - production tax                       2019  $    3,844.68 01/31/19 $     3,844.68
 11. Various mineral interest owners - oil & gas sales        2019  $   29,042.49 03/31/19 $    29,042.49
 12. Texas Comptroller - production tax                       2019  $    6,417.54 03/31/19 $     6,417.54
 13. Various mineral interest owners - oil & gas sales        2019  $   12,499.23 04/30/19 $    12,499.23
 14. Texas Comptroller - production tax                       2019  $    2,761.96 04/30/19 $     2,761.96
 15. Various mineral interest owners - oil & gas sales        2019  $    8,665.52 05/31/19 $     8,665.52
 16. Texas Comptroller - production tax                       2019  $    1,914.82 05/31/19 $     1,914.82
 17. Various mineral interest owners - oil & gas sales        2019  $   10,925.57 06/30/19 $    10,925.57
 18. Texas Comptroller - production tax                       2019  $    2,414.23 06/30/19 $     2,414.23
 19. Various mineral interest owners - oil & gas sales        2019  $    8,860.74 07/31/19 $     8,860.74
 20. Texas Comptroller - production tax                       2019  $    1,957.96 07/31/19 $     1,957.96
 21. Various mineral interest owners - oil & gas sales        2019  $    2,809.79 08/31/19 $     2,809.79
 22. Texas Comptroller - production tax                       2019  $      620.88 08/31/19 $       620.88
 23. Various mineral interest owners - oil & gas sales        2019  $    8,528.49 09/30/19 $     8,528.49
 24. Texas Comptroller - production tax                       2019  $    1,884.55 09/30/19 $     1,884.55
 25. Various mineral interest owners - oil & gas sales        2019  $   11,337.70 10/31/19 $    11,337.70
 26. Texas Comptroller - production tax                       2019  $    2,505.30 10/31/19 $     2,505.30
 27. Various mineral interest owners - oil & gas sales        2019  $    4,784.76 11/30/19
 28. Texas Comptroller - production tax                       2019  $    1,057.29 11/30/19
 29.
 30.
 31. (IF ADDITIONAL ATTACH LIST)
 32. TOTAL OF LINES 7 - 29                                          $  461,770.86          $   455,928.81
 33. TOTAL POSTPETITION LIABILITIES                                 $  461,770.86          $   455,928.81
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                  Entered 12/17/19 11:14:18              Page 10 of 16




                                                                            Monthly Operating Report
                                                                                              CASH BASIS-4A

 CASE NAME:        Exchange Avenue Production Co.

 CASE NUMBER:      17-44107-mxm11

                                                                                     MONTH:            Nov-19
 ACCOUNTS RECEIVABLE AGING
                                                     SCHEDULE            MONTH           MONTH         MONTH
                                                      AMOUNT
 1.   0 - 30                                        $      -
 2.   31 - 60                                       $      -
 3.   61 - 90                                       $      -
 4.   91 +                                          $      -
 5.   TOTAL ACCOUNTS RECEIVABLE                     $      -         $           -   $        -    $            -
 6.   AMOUNT CONSIDERED UNCOLLECTIBLE               $      -
 7.   ACCOUNTS RECEIVABLE (NET)                     $      -         $           -   $        -    $            -


 AGING OF POSTPETITION TAXES
 AND PAYABLES                                           0 - 30           31-60          90+             Total
 TAXES PAYABLE                                          DAYS             DAYS          DAYS
 1. FEDERAL                                                                          $ 16,638.94   $ 16,638.94
 2. STATE                                           $    1,057.29    $    2,505.30   $ 80,020.21   $ 83,582.80
 3. LOCAL                                                                                          $        -
 4. OTHER (ATTACH LIST)                                                                            $        -
 5. TOTAL TAXES PAYABLE                             $    1,057.29    $    2,505.30   $ 96,659.15   $ 100,221.74

 6. ACCOUNTS PAYABLE                                                                               $            -

 STATUS OF POSTPETITION TAXES
                                                    BEGINNING         AMOUNT                         ENDING
                                                         TAX          WITHHELD           AMOUNT        TAX
 FEDERAL                                              LIABILITY      OR ACCRUED           PAID      LIABILITY
 1. WITHHOLDING                                     $     7,076.00                                 $   7,076.00
 2. FICA-EMPLOYEE                                   $     9,555.74                                 $   9,555.74
 3. FICA-EMPLOYER                                                                                  $        -
 4. UNEMPLOYMENT                                    $        7.20                                  $       7.20
 5. INCOME                                                                                         $        -
 6. OTHER (ATTACH LIST)                                                                            $        -
 7. TOTAL FEDERAL TAXES                             $   16,638.94                                  $ 16,638.94
 STATE AND LOCAL                                                                                   $        -
 8. WITHHOLDING                                                                                    $        -
 9. SALES                                                                                          $        -
 10. EXCISE                                         $   82,513.81    $    1,057.29                 $ 83,571.10
 11. UNEMPLOYMENT                                   $       11.70                                  $      11.70
 12. REAL PROPERTY                                                                                 $        -
 13. PERSONAL PROPERTY                                                                             $        -
 14. OTHER (ATTACH LIST)                                                                           $        -
 15. TOTAL STATE & LOCAL                            $   82,525.51    $    1,057.29   $        -    $ 83,582.80
 16. TOTAL TAXES                                    $   99,164.45    $    1,057.29   $        -    $ 100,221.74
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                              Entered 12/17/19 11:14:18                   Page 11 of 16



                                                                                                 Monthly Operating Report
                                                                                                                     CASH BASIS-5

CASE NAME:                Exchange Avenue Production Co.

CASE NUMBER:              17-44107-mxm11
                                                                                                     MONTH:           Nov-19

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                  INSIDERS
            NAME         TYPE OF PAYMENT             AMOUNT PAID         TTL PD TO DATE
1. Linda C. Hunt               Salary                $   2,000.00        $       49,858.37
2.
3.
4.
5.
TOTAL PAYMENTS TO INSIDERS                           $       2,000.00    $       49,858.37



                                                       PROFESSIONALS
                            DATE OF COURT ORDER         AMOUNT               AMOUNT            TTL PAID         TOTAL INCURRED
            NAME             AUTHORIZING PAYMENT       APPROVED               PAID             TO DATE             & UNPAID
1. Freemon, Shapard & Story       04/30/18           $     67,967.25 $          67,967.25    $    67,967.25     $
2. Forshey & Prostok, LLP         04/30/18           $    140,558.65 $         140,558.65    $   140,558.65     $
3. Kelly Hart & Hallman, LLP                                         $          20,000.00    $    20,000.00
4.
5.
TOTAL PAYMENTS TO PROFESSIONALS                      $     208,525.90    $      228,525.90   $     228,525.90   $              -



POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS

                                                         SCHEDULED           AMOUNTS              TOTAL
                                                          MONTHLY              PAID               UNPAID
               NAME OF CREDITOR                           PAYMENTS            DURING               POST-
                                                             DUE              MONTH              PETITION
1.
2.
3.
4.
5.
6. TOTAL                                             $            -      $             -     $              -
Case 17-44107-mxm11 Doc 150 Filed 12/17/19                               Entered 12/17/19 11:14:18                          Page 12 of 16



                                                                                                 Monthly Operating Report
                                                                                                                      CASH BASIS-6



   CASE NAME:     Exchange Avenue Production Co.

   CASE NUMBER:   17-44107-mxm11
                                                                                          MONTH:                   Nov-19

                     QUESTIONNAIRE
                                                                                                             YES            NO
                      1. HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE                                                    x
                         THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
                      2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT                                                     x
                         OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
                      3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR                                               x
                         LOANS) DUE FROM RELATED PARTIES?
                      4. LOANS) DUE
                         HAVE ANY   FROM RELATED
                                  PAYMENTS       PARTIES?
                                            BEEN MADE ON PREPETITION LIABILITIES                              x
                         THIS REPORTING PERIOD?
                      5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE                                                   x
                         DEBTOR FROM ANY PARTY?
                      6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                       x
                      7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES                                                 x
                         PAST DUE?
                      8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                   x
                      9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                         x
                     10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS                                                     x
                         DELINQUENT?
                     11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE                                                    x
                         REPORTING PERIOD?
                     12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                    x

                     IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
                     EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
                     Payments were made on prepetition liabilities in October 2017 only. None have been made since.




                     INSURANCE
                                                                                                             YES            NO
                      1. ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER                                              x
                         NECESSARY INSURANCE COVERAGES IN EFFECT?
                      2. ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                             x
                      3. PLEASE ITEMIZE POLICIES BELOW                                                                      x

                     IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
                     BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
                     EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                     INSTALLMENT PAYMENTS
                              TYPE OF                                                PERIOD                PAYMENT AMOUNT
                              POLICY                     CARRIER                    COVERED                  & FREQUENCY
Case 17-44107-mxm11 Doc 150 Filed 12/17/19   Entered 12/17/19 11:14:18   Page 13 of 16
Case 17-44107-mxm11 Doc 150 Filed 12/17/19   Entered 12/17/19 11:14:18   Page 14 of 16
Case 17-44107-mxm11 Doc 150 Filed 12/17/19   Entered 12/17/19 11:14:18   Page 15 of 16
Case 17-44107-mxm11 Doc 150 Filed 12/17/19   Entered 12/17/19 11:14:18   Page 16 of 16
